DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plurality of spherically shaped recesses" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the plurality of plurality of finger rests" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ODGERS et al (US 2019/0220107).
Regarding claim 1, ODGERS discloses a housing for a computer mouse (abstract), comprising: a palm-rest 9 on a first side 8 of the housing (Figure 2, 4); a baseplate 3 on a second side substantially opposite the first side (Figure 3, 7; bottom portion of mouse); a peripheral finger-rest 10, 11, 23, 24 fixedly attached to the baseplate (Figure 4-7, 18); and a distal portion extending from the peripheral finger-rest (Figure 4-7; any portion of extensions along any direction). 
Regarding claim 4, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  ODGERS further discloses further comprising: a position sensor 15 provided on the second side, and configured to detect movement of the computer mouse (abstract; Figure 3).
Claim(s) 5, 7, 8,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CARTABIANO et al (US 5,796,354).
Regarding claim 5, CARTABIANO discloses a housing for a computer mouse (abstract; col. 4, line 21-23), comprising: at least one palm-rest 51, 55 on a side of the housing (Figure 1, 2, 4; col. 5, line 25-36); at least one mechanical joint attached at a first end thereof to the palm-rest (Figure 5; col. 5, line 39-47); and a finger-rest 17 attached to a second end of each mechanical joint opposite the first end, to movably connect to the palm-rest (Figure 1-5; 25-47).

Regarding claim 8, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  CARTABIANO further discloses wherein, in response to operation of at least one mechanical joint of the plurality of mechanical joints, a distal end of a respective finger-rest is one of spaced apart from and positioned near a distal end of an adjacent finger-rest (Figure 5; col. 5, line 39-47). 
Claim(s) 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOELLER et al (US 2014/0313022).
Regarding claim 18, MOELLER discloses a navigation method (abstract), comprising: controlling, by at least one processor, output of a user interface (UI) comprising a plurality of pixels (paragraph 7-9; visual elements of a screen); mapping pixels of the plurality of pixels (paragraph 7-9; interaction with visual elements require mapping of pixels for determining output); detecting positions of each distal end of each indicator of a plurality of indicators of a remote input device in communication with the at least one processor (paragraph 18-22, 27-31; photodetectors attached to fingertips); identifying at least one pixel of the UI as corresponding to each position of the detected positions (paragraph 7-9, 18-22; determination of actuation of an interaction element); 
Regarding claim 20, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  MOELLER further discloses wherein the first feedback and the second feedback are a haptic feedback each provided to a haptic module of the remote input device (paragraph 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ODGERS et al (US 2019/0220107) in view of GIKANDI (US 2006/0274044).
Regarding claim 2, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  ODGERS further discloses further comprising: at least one push-button 13 positioned on the first side between the peripheral finger-rest and the plurality of distal portions, and configured to detect input by a user of the computer mouse (Figure 4-7, 18; paragraph 365-378).  However, ODGERS does not expressly disclose spherically shaped recess provided on the distal portion and configured to accommodate a distal phalanx of a finger of the user.  In a similar field of endeavor, GIKANDI discloses at least one spherically shaped recess provided on the distal portion and configured to accommodate a distal phalanx of a finger of the user (Figure 1-5; paragraph 68-73; recessed portions surrounding button).  Therefore it would have been obvious to a person of ordinary skill in the art to modify ODGERS to include the teachings of GIKANDI, since GIKANDI states that such a modification would provide ergonomic design to a user’s hand.  Furthermore, as both inventions are 
Regarding claim 3, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, ODGERS does not expressly disclose further comprising: at least one spherically shaped recess provided on the distal portion and configured to accommodate a distal phalanx of a finger of the user.  In a similar field of endeavor, GIKANDI discloses further comprising: at least one spherically shaped recess provided on the distal portion and configured to accommodate a distal phalanx of a finger of the user (Figure 1-5; paragraph 68-73; recessed portions surrounding button).  Therefore it would have been obvious to a person of ordinary skill in the art to modify ODGERS to include the teachings of GIKANDI, since GIKANDI states that such a modification would provide ergonomic design to a user’s hand.  Furthermore, as both inventions are analogous, such a modification would provide surface support based on those taught by GIKANDI.	
Claim 6, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARTABIANO et al (US 5,796,354) in view of MOELLER et al (US 2014/0313022).
Regarding claim 6, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, CARTABIANO does not expressly disclose further comprising: a position sensor provided on at least one finger-rest, and configured to provide a position of at least one finger-rest of the plurality of finger-rests.  In a similar field of endeavor, MOELLER discloses further comprising: a position sensor provided on at least one finger-rest, and configured to provide a position of at least one finger-rest of the plurality of finger-rests (paragraph 18-22, 27-31).  Therefore, it would 
Regarding claim 9, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, CARTABIANO does not expressly disclose further comprising: at least one feedback element provided on at least one finger-rest of the plurality of finger-rests.  In a similar field of endeavor, MOELLER discloses further comprising: at least one feedback element provided on at least one finger-rest of the plurality of finger-rests (paragraph 18-22, 27-31).  Therefore, it would have been obvious to a person of ordinary skill in the art to modify CARTABIANO to include the teachings of MOELLER, since MOELLER states that such a modification would allow positional feedback to occur based on actuation of a visualized element.  Furthermore as both inventions are analogous, such a modification would provide additional functionality to the input device of CARTABIANO. 
Regarding claim 10, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CARTABIANO and MOELLER further discloses wherein the at least one feedback element is configured to provide feedback to a finger of a user of the computer mouse resting on a respective at least one a finger-rest (MOELLER – paragraph 18-22).
Regarding claim 11, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CARTABIANO and MOELLER 
Regarding claim 12, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, CARTABIANO does not expressly disclose further comprising: at least one of an indicator and a position sensor provided on a finger-rest of the plurality of finger-rests.  In a similar field of endeavor, MOELLER discloses further comprising: at least one of an indicator and a position sensor provided on a finger-rest of the plurality of finger-rests (paragraph 18-22, 27-31; position).  Therefore, it would have been obvious to a person of ordinary skill in the art to modify CARTABIANO to include the teachings of MOELLER, since MOELLER states that such a modification would allow positional feedback to occur based on actuation of a visualized element.  Furthermore, as both inventions are analogous, such a modification would provide additional functionality to the input device of CARTABIANO.  
Regarding claim 13, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CARTABIANO and MOELLER further discloses wherein the at least one of the indicator is configured to provide at least one of a position and an orientation of a distal end of at least one finger-rest (MOELLER - paragraph 18-22, 27-31; position).
Regarding claim 14, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CARTABIANO and MOELLER further discloses wherein the at least one of the position and the orientation is provided to at least one processor in communication with the computer mouse (MOELLER - paragraph 18-22, 27-31; position).
15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARTABIANO et al (US 5,796,354) in view of PILKINGTON et al (US 2010/0045600).
Regarding claim 15, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, CARTABIANO does not expressly disclose a stick configured to be held between a user's index finger and the thumb.  In a similar field of endeavor, PILKINGTON discloses further comprising: a stick configured to be held between a user's index finger and the thumb (Figure 2; paragraph 13, 15).  Therefore, it would have been obvious to a person of ordinary skill in the art to modify CARTABIANO to include the teachings of PILKINGTON, since PILKINGTON states that such a modification would allow precise positioning of an object.
Regarding claim 16, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  The combination of CARTABIANO and PILKINGTON further discloses wherein, in a standby state, the stick extends in a direction substantially perpendicular a surface of the palm-rest (Figure 1, 2).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARTABIANO et al (US 5,796,354) in view of SAEZ et al (US 2005/0275621).
Regarding claim 17, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, CARTABIANO does not expressly disclose further comprising a baseplate, wherein the palm-rest is configured to swing around a horizontal axis, to move closer to and away from the baseplate.  In a similar field of endeavor, SAEZ discloses further comprising a baseplate, wherein the palm-rest is configured to swing around a horizontal axis, to move closer to and away from the .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOELLER et al (US 2014/0313022) in view of CARTABIANO et al (US 5,796,354).
Regarding claim 19, see the rejections of the parent claim concerning the subject matter this claim is dependent upon.  However, MOELLER does not expressly disclose wherein the remote input device is a computer mouse.  In a similar field of endeavor, CARTABIANO discloses wherein the remote input device is a computer mouse (col. 4, line 21-25).   Therefore, it would have been obvious to a person of ordinary skill in the art to modify MOELLER to include the teachings of CARTABIANO, since such a modification would allow traditional user input when connected to a computer system.  Furthermore, as both inventions are analogous, such a modification would allow additional functionality based on those taught by CARTABIANO.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL A BALAOING whose telephone number is (571)272-7317. The examiner can normally be reached 8AM-4AM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
CHANH NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL A BALAOING/           Primary Examiner, Art Unit 2624